DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 24 March 2021.  Claims 32, 38 and 41 have been amended.  Claim 37 has been cancelled.  Claims 1-31, 35, 42 were previously cancelled.  Claims 32-34, 36 and 38-41 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments, see Remarks pg. 6, filed 24 March 2021 with respect to the claim interpretation of claim 1 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, The Office Action raises issues on the term “energy information related to information related to time-based pricing” and the term “an energy rate”. Claim 32 has been amended for consistency.”  (pg. 6, paragraph 1)  The Examiner respectfully disagrees, since the claim 32 still recites both “energy information related to information related to time-based pricing” and “an energy rate”.  

Applicant’s arguments, see Remarks, pg. 6, filed 24 March 2021, with respect to rejected claim 32 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive in light of the claim amendments.  The rejection of claim 32 has been withdrawn. 

Applicant's arguments, see Remarks, pg. 6, filed 24 March 2021, with respect to rejected claim 41 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument, The Office Action states that claim 32 recites three criteria while claim 41 recites control based on two criteria.  Claim 41 has been amended.”  (see Remarks, pg. 6, paragraph 4)  The Examiner respectfully disagrees.  

Claim 41 recites: 
“… wherein, among the plurality of assigned priorities, the energy information, and the information other than information related to time-based pricing, the operation of the component is adjusted based on the priority and the energy information …” (in lines 2-4)

	The Examiner maintains the operation of the component is being controlled only based on the two criteria of “the priority and the energy information” rather than the three recited criteria in parent claim 32; hence the rejection of claim 41 is maintained.  

Applicant's arguments, see Remarks, pgs. 6-10, filed 24 March 2021, with respect to rejected claims 32-34, 36 and 38-41 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
… Finch does not disclose or suggest that when the operation start time is reached in which the second component is to operate while a reduction information is recognized by the network system, the reduction information indicating a reduction in energy consumption, the network system determining that the second component having a lower priority than the first component, waits the second component to operate until the reduction information is no longer recognized
		(see Remarks, pg. 9, paragraph 3)
	The Examiner respectfully disagrees.

	The Examiner notes this limitation “… the network system determining that the second component having a lower priority than the first component…” was not presented in the proposed amendments on 5 March 2020; hence, was not addressed in the interview.

	Further, U.S. Patent Publication No. 2010/0146712 (Finch) recites: 
allocate the home's demand based on two factors: priority of the appliance and energy need level (FIG. 4).  The priority dictates which appliances have higher priority to be in full or partial energy mode than other appliances.  Energy need dictates how much energy is required for a certain time period in order for that appliance to function properly.  If the appliance's energy need is too low to function properly, the appliance moves to a normal mode or a higher energy need level.  The energy saving mode is typically a lower energy usage mode for the appliance such as shutdowns of compressors and motors, delayed cycles, higher operating temperatures in summer or lower operating temperatures in winter until the peak demand period is over.  Once the demand limit is reached, the appliances will stay in their energy mode until peak demand is over, or a user overrides, or appliance finishes need cycle or priority changes.  The controller constantly receives status updates from the appliances in order to determine which state they are in and in order to determine if priorities need to change to accomplish the system goals.  (pg. 3, par. [0033])

Changing the start of an appliance operation can be through a delay in start time or a rescheduling to a particular time period.  Operational delays include one or more of a delay in start time, an extension of time to the delayed start, stopping an existing cycle and delaying a restart, finishing an existing cycle and delaying a restart (or start of subsequent cycle), and stopping, after more than one cycle and delaying a restart.  The stopping after more than one cycle can comprise advancing through one or more cycles until a logical stop is reached and then delaying any further operations until off-peak mode hours.  The logical stop can include before a main wash, before a rinse phase, and/or before a spin cycle.  In this manner, operations can either be delayed before they are initiated and/or they can be stopped after they have been initiated and restarted at In this manner, the clothes washer's cycles effectively operate "normally" but can be delayed wherein one or more of the cycles are stopped/delayed and restarted/started during a non-peak demand period.  (pg. 6, par. [0058])
 
Alternatively, or in conjunction with the above operational delays, an operational schedule can be initiated wherein a user interface gives a user the ability to select which of the one or more clothes washer functions are to be scheduled by the clothes washer control system at non-peak mode hours.  Additionally, the clothes washer control system can receive a zip code entry which corresponds to a time of use schedule of a utility company from which the clothes washer control system can determine on-peak mode hours and off-peak mode hours.  The information can use a time versus day of the week schedule input method that receives a cost, or price, per i.e. kilowatt hour signal directly from the utility advising of the current costs and schedules activation of the clothes washer to off-peak mode hours.  (pg. 6, par. [0059])
 
	Hence, the claimed limitation of “the network system determining that the second component having a lower priority than the first component” is meet by Finch’s teaching of a controller allocating a home’s demand based on a priority of an appliance, wherein the priority dictates which appliances have higher priority to be in full or partial energy mode of a lower energy usage than other appliances.

In regards to the Applicant’s argument, “Claims (33)-34, 36 and 38-41 are patentable at least by virtue of their dependency on claim 32.”  (see Remarks, pg. 10, paragraph 2)  The Examiner respectfully disagrees. 

	The Examiner refers to the above response, pgs. 4-6, paragraph 9 of this Office action, and the argument herein as addressed. 

Claim 1 stands objected to, claims 40 and 41 stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, and claims 32-34, 36 and 38-41 stand rejected under 35 U.S.C. 103(a).

Claim Interpretation
Claim 32 recites
“energy information related to information related to time-based pricing” in lines 2-3 and 12-13; and “an energy rate” in line 22.

	U.S. Patent Publication No. 2019/0244311 A1 (instant application):
The electrical product 100 includes an input unit 220 for inputting a predetermined command, a display unit 230 for displaying driving information of the electrical product 100 or information recognized from the communication unit 210, a memory unit 250 for storing the received information, that is, energy information (for example, energy rate information) or additional information (for example, environment information), and a control unit 200 for controlling these components. (pg. 21, par. [0359])

	It appears the “energy information related to information related to time-based pricing”; and “an energy rate” are synonyms of each other and have been used 

Claim Objections
Claims 1 are objected to because of the following informalities: 
Claim 1 recites the grammatical error, “information related to information related to …” in lines 2-3. Suggested claim language “

Claim 1 recites the grammatical error, “… for a plurality of components, the plurality of the priorities assigned based on at least one of a priority of a component to be preferentially operated, the priority of the component based on operation start, the priority of the component based on energy consumption amount, and the priority of the component based on an energy usage rate;” in lines 5-9.  Suggested claim language, “…for a plurality of components, the plurality of the priorities assigned based on at least one of a priority of a component to to operate preferentially, an operation start priority, an energy consumption amount priority, and priority;”.

Claim 1 recites the grammatical error, “an operation of the component is adjusted based on the priority among the plurality of assigned priorities, and the energy information related to the information related to time-based pricing, and 

Claim 1 recites the grammatical error, “… the network system determining that the second component having a lower priority than the first component, …” in lines 34-35.  Suggested claim language, “… the network system determining has a lower priority than the first component, …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 (lines 11-13) recites “… an operation of the component is adjusted based on the priority among the plurality of assigned priorities, and the energy information related to the information related to time-based pricings, and the information other than information related to time-based pricing …”; and claim 40 (lines 1-3) recites “… wherein the operation of the energy consumption unit being adjusted based on the priority and the energy information …”.  The operation of the energy consumption unit is being controlled only based on the two criteria of “the priority and the energy information” in claim 40 rather than the three recited criteria in parent claim 32; hence, claim 40 is rendered indefinite.  Suggested claim language, “… wherein the operation of the energy consumption unit being adjusted based on the priority among the plurality of assigned priorities, related to the information related to time-based pricings, and the information other than information related to time-based pricing …”

Claim 32 (lines 11-13) recites “… an operation of the component is adjusted based on the priority among the plurality of assigned priorities, and the energy information related to the information related to time-based pricings, and the information other than information related to time-based pricing …”; and claim 41 (lines 2-4) recites “… wherein, among the plurality of assigned priorities, the energy information, and the information other than information related to time-based pricing, the operation of the component is adjusted based on the priority and the energy information …”.  The operation of the component is being controlled only based on the two criteria of “the priority and the energy information” rather than the three recited criteria in parent claim among the plurality of assigned priorities, related to the information related to time-based pricings, and the information other than information related to time-based pricing …”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 36, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0146712 (hereinafter Finch) in view of U.S. Patent Publication No. 2001/0030468 A1 (hereinafter Anderson) in further view of U.S. Patent Publication No. 2010/0017045 A1 (hereinafter Nesler).
As per claim 32, Finch substantially teaches the Applicant’s claimed invention.  Finch teaches the limitations of an energy consumption unit that communicates with a network system and receives energy information related to information related to time-based pricing and information other than information related to time-based pricing, the energy consumption unit comprising: 
a plurality of assigned priorities for a plurality of components (pg. 3, par. [0033]; i.e. appliances have a priority, some appliances have a higher priority than others appliances), the plurality of the priorities assigned based on a priority of component a component to be preferentially operated (pg. 3, par. [0033]; i.e. the higher priority appliances operate in a full or partial energy mode of a lower energy usage during a peak demand compared to other (e.g. lower priority) appliances);  
wherein an operation of a component (pg. 6, par. [0054] and [0058]; i.e. functioning/features of dishwashers, clothes washers and clothes dryers) is adjusted based on the priority (i.e. priority of the appliance) among the plurality of assigned priorities (i.e. the priorities of the appliances), and the energy information related to the information related to time-based pricing (i.e. current cost of supplied energy), and the information other than information related to time-based pricing (pg. 3, par. [0033], pg. 4, par. [0037] and pg. 5, par. [0051]; i.e. availability of supplied energy),
wherein the plurality of components (pg. 6, par. [0054] and [0058]; i.e. the dishwashers, clothes washers and clothes dryers) comprising: 
a first component (i.e. the dishwasher and clothes dryer); and 
a second component (i.e. the clothes washer), and 


Not explicitly taught are wherein the plurality of components comprising: 
a second component having a larger power consumption amount per unit
hour or energy usage rate than the first component, 
wherein the first component has a higher assigned priority than the second component, 
wherein when the energy information indicates that an energy rate is high-price information, the first component is driven and an operation of the second component is limited, and 

stopped during the energy information indicating that the energy rate is the high-price information, the second component having the operation limited returns to a state before the operation of the second component was limited so that the second component is driven.

However Anderson, in an analogous art of load control (abstract and pg. 1, par. [0002]), teaches the missing limitations of a second component (e.g. a hot water tank) having a larger energy usage rate (i.e. duty cycle) than the first component (pg. 2, par. [0019] and pg. 3, par. [0029]), 
wherein the first component (e.g. a pump) has a higher assigned priority than the second component (pg. 4, par. [0032] and [0033]; e.g. a hot water tank), 
wherein when the energy information indicates that an energy rate is higher priced information (pg. 2, par. [0021]), the first component is driven (i.e. higher priority load of the pump) and an operation of the second component is limited (i.e. lower priority load of the hot water tank), and 
wherein when an operation of the first component is completed and stopped during the energy information indicating that the energy rate is the higher priced information, the second component having the operation limited returns to a state before the operation of the second component was limited so that the second component is driven (pg. 4, par. [0033]; “Thus, during the operation 200 whenever a higher priority load 14 needs to run, it can temporarily turn off the lower priority loads 14, and when the higher priority load is finished, the lower priority loads 14 will once again 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the limitations of a second component having a larger energy usage rate than the first component, wherein the first component has a higher priority than the second component, wherein when the energy information indicates that an energy rate is higher priced information, the first component is driven and an operation of the second component is limited, and wherein when an operation of the first component is completed and stopped during the energy information indicating that the energy rate is the higher priced information, the second component having the operation limited returns to a state before the operation of the second component was limited so that the second component is driven to best utilize power available in an easy way without having to manually monitor a plurality of loads (Anderson: pg. 1, par. [0005]).

	The combination of Finch in view of Anderson does not expressly teach an energy rate is high-price information.

However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of an energy rate is high-price information (pg. 7, par. [0056]; i.e. cutting lower priority home loads during periods of high real time pricing (RTP) of energy) for the purpose of controlling energy consumption (pgs. 6-7, par. [0055]).



As per claim 36, Finch in view of Anderson does not expressly teach the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate, an energy reduction signal, a under-frequency lower than a 
reference frequency, a small power generation amount, an operation command according to an operation priority, an energy consumption amount more than a 
reference amount, and limit information on the number of available components.  

However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate (i.e. a period of high-real time energy pricing) for the purpose of controlling energy consumption (pg. 7, par. [0055]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 40, the combination of Finch in view of Anderson does not expressly teach the operation of the energy consumption unit being adjusted based on the priority and the energy information is based on at least one of a number of available components, an available total energy consumption amount, or a total energy rate.

 However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of the operation of equipment being adjusted based on the priority and the energy information is based on a total energy rate (pg. 6, par. [0049]; daily, monthly or yearly electrical usage/cost) for the purpose of controlling energy consumption (pg. 7, par. [0055]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of the operation of equipment being adjusted based on the priority and the energy information is based on a total energy rate to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 41, Finch teaches wherein, among the plurality of assigned priorities, the energy information, and the information other than information related to time-based pricing, the operation of the component is adjusted based on the priority and the energy information comprises an immediate limitation of the operation of the component (pg. 3, par. [0033] and pg. 6, par. [0056]; i.e. shutdowns and selective deactivation of at least one of the one or more power consuming functions to reduce power consumption in an energy savings mode). 
Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler and U.S. Patent Publication No. 2013/0043725 A1 (hereinafter Birkelund).

As per claim 33, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is not high-price information. 

However Birkelund, in an angolous art of power transmission (pg. 1, par. [0006]), teach the missing limitation of the second component is driven when the energy information is not high-price information (pg. 4, par. [0079]; i.e. in case high case price turn off unnecessary power consumption) for purpose controlling components of a microgrid (pg. 4, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the second component is driven when the energy information is not high-price information to protect a power system from overload (Birkelund: pg. 2, par. [0033]).

As per claim 34, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is low-price information. 



Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the second component is driven when the energy information is low-price information to protect a power system from overload (Birkelund: pg. 2, par. [0033]).

 Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, U.S. Patent Publication No. 2010/0145884 A1 (hereinafter Paik) and U.S. Patent Publication No. 2007/0103835 A1 (hereinafter Sorenson).

As per claim 38, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the energy consumption amount priority comprises a current energy consumption amount priority or a power priority per unit hour; and 
the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 
 
However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of the energy consumption amount priority 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the energy consumption amount priority comprises a current energy consumption amount priority to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).

The combination of Finch in view of Anderson in further view of Nesler and Paik does not expressly teach the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 

However Sorenson, in an analogous art of power systems management (pg. 1, par. [0002]), teaches the missing limitation of the energy usage rate priority comprises a current energy usage rate priority (pgs. 6-7, par. [0114]; i.e. a priority of a desired order in which to reconnect loads per current usage) for the purpose of load control (pgs. 6-7, par. [0114]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler and Paik to include addition of the limitation of the energy usage rate priority comprises a current energy usage rate priority to advantageously allow for a .

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, Paik, Sorenson, U.S. Patent Publication No. 2003/0009705 A1 (hereinafter Thelander) and U.S. Patent Publication No. 2008/0154624 A1 (hereinafter O’Neil).

As per claim 39, Finch does not expressly teach, the component having a current energy consumption amount, a current energy usage rate, a power per unit hour, and a usage rate per unit hour that is greater than another component is assigned with a low priority. 

However Anderson, in an analogous art of load control (abstract and pg. 1, par. [0002]), teaches the missing limitation of the load having values greater than another component is assigned with a low priority (pg. 2, par. [0019]; i.e. assigning load with a short duty cycle a high priority and assigning a load with a long duty cycle a low priority) for the purpose of controlling the operation of a load (pg. 2, par. [0019]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the load having values greater than another component is assigned with a low priority to best utilize the power available in an easy way without having to manually monitor all the loads (Anderson: pg. 1, par. [0005]).


However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of a current energy consumption amount (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler to include addition of the limitation of a current energy consumption amount to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).

The combination of Finch in view of Anderson in view of Nesler and Paik does not expressly teach the component having a current energy usage rate, a power per unit hour, and a usage rate per unit hour.

However Sorenson, in an analogous art of power systems management (pg. 1, par. [0002]), teaches the missing limitation of a current energy usage rate (pgs. 6-7, par. [0114]; i.e. a priority of a desired order in which to reconnect loads per current usage) for the purpose of load control (pgs. 6-7, par. [0114]).



The combination of Finch in view of Anderson in further view of Nesler, Paik and Sorenson does not expressly teach the component having a power per unit hour and a usage rate per unit hour.

However Thelander, in analogous art of power management control (pg. 1, par. [0002]), teaches the missing limitation of a power per unit hour (pg. 10, par. [0092]; information of an amount of power consumed per hour by the appliance) for the purpose of determining the cost of the power consumption (pg. 10, par. [0092]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler, Paik and Sorenson to include addition of the limitation of a power per unit hour to apply energy-saving standards to appliances at a full potential (Thelander: pg. [0006]).

The combination of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander does not expressly teach the component having a usage rate per unit hour. 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander to include the addition of the limitation of a usage rate per unit hour to improve efficiency in energy consumption control (O’Neil: pg. 1, par. [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to electric/power management systems. 

U.S. Patent Publication No. 2009/0018706 A1 discloses a system for controlling electricity consumption of an electricity consumer having a plurality of loads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117